Case: 22-60148      Document: 00516534832         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 22-60148
                                                                             FILED
                                                                     November 4, 2022
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   Kingy Ossarius Holden,

                                                            Petitioner—Appellant,

                                       versus

   Warden S. Reiser,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CV-400


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Kingy Ossarius Holden, federal inmate # 29356-001, was convicted in
   the Northern District of Alabama of, inter alia, being a felon in possession of
   a firearm. See 18 U.S.C. § 922(g)(1). He filed a 28 U.S.C. § 2255 motion in
   that court challenging his § 922(g) conviction, which was denied. Following


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60148      Document: 00516534832           Page: 2    Date Filed: 11/04/2022




                                     No. 22-60148


   the issuance of Rehaif v. United States, 139 S. Ct. 2191 (2019), Holden filed a
   petition under 28 U.S.C. § 2241 in the Southern District of Mississippi,
   where he is incarcerated, challenging the sufficiency of the evidence
   supporting his § 922(g) conviction. Concluding that Holden failed to satisfy
   the § 2255(e) “savings clause,” the district court dismissed the petition for
   lack of jurisdiction. Holden now appeals, and we affirm.
          A prisoner may, pursuant to the § 2255(e) “savings clause,” challenge
   the basis of his federal custody in a § 2241 petition if he shows that the
   remedy under § 2255 “is inadequate or ineffective to test the legality of his
   detention.” § 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 901 (5th
   Cir. 2001); Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000). “[T]he savings
   clause of § 2255 applies to a claim (i) that is based on a retroactively
   applicable Supreme Court decision which establishes that the petitioner may
   have been convicted of a nonexistent offense and (ii) that was foreclosed by
   circuit law at the time when the claim should have been raised in the
   petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena, 243 F.3d at
   904.
          In Rehaif, the Supreme Court held that to convict a defendant under
   § 922(g), the Government must prove, relevantly, that the defendant knew
   he belonged to the pertinent category of persons barred from possessing a
   firearm. Rehaif, 139 S. Ct. at 2200. Holden neither avers that he was unaware
   of his prohibited status as a felon at the time he possessed the relevant firearm
   nor points to any evidence or theory supporting a finding that he was unaware
   of his prohibited status. See Abram v. McConnell, 3 F.4th 783, 785-86 (5th
   Cir. 2021). In fact, he stipulated at trial to having prior felony convictions,
   which is “sufficient evidence to establish that he knew he was a felon” under
   Rehaif. United States v. Kieffer, 991 F.3d 630, 635 (5th Cir.), cert. denied, 142
   S. Ct. 297 (2021). Consequently, Holden fails to show that the district




                                          2
Case: 22-60148     Document: 00516534832           Page: 3   Date Filed: 11/04/2022




                                    No. 22-60148


   court’s savings clause determination was error. See Jeffers v. Chandler, 253
   F.3d 827, 830 (5th Cir. 2001).
         The judgment dismissing the § 2241 petition for lack of jurisdiction is
   AFFIRMED.




                                         3